Citation Nr: 1713288	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disorder, to include residuals of a status post laminectomy with discectomy at the L4-L5 level.

3.  Entitlement to service connection for bilateral hammertoes.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969 and from May 1970 to March 1986. 

These matters are before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2009, the Veteran, his spouse, and his daughter testified at a Decision Review Officer hearing at the RO; a transcript of that hearing is associated with the claims file.

This case was before the Board in October 2012 when, in pertinent part, the issues noted on the title page were remanded for additional development.  

The issues of entitlement to service connection for a bilateral shoulder disorder and a bilateral foot disorder other than bilateral hammertoes and right fifth toe post-operative residuals have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and Virtual VA.  Virtual VA contains duplicative documents.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Claim to Reopen

The Board remanded the claim to reopen in October 2012 for the AOJ to provide a statement of the case (SOC) in response to a notice of disagreement filed by the Veteran with regard to an October 2007 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999). A review of the electronic claims file reveals that a SOC has not yet been issued.  Thus, the Board finds that remand for issuance of a SOC for compliance with the October 2012 remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Service Connection for Back, Hammertoes and Hypertension

Unfortunately, another remand is required for the claims of entitlement to service connection for a back disability, hammertoes and hypertension.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

These issues were remanded by the Board in October 2012, in pertinent part, to obtain opinions as to the etiology of the Veteran's claimed disabilities.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's contentions of in-service injuries with ongoing symptomatology thereafter.  

Although a VA medical opinion was obtained in March 2015, the report is inadequate for adjudication purposes.  Specifically, the VA examiner reported that he reviewed the VBMS file; however, the examiner incorrectly stated that there was no evidence of inservice symptoms, evaluation, or treatment for any of the claimed disabilities.  Specifically, the examiner failed to consider the Veteran's complaints and treatment for back pain including in November 1976, December 1977, April 1981, October 1984 and November 1985.  The examiner also failed to discuss the Veteran's complaints of foot pain throughout service, a May 1979 diagnosis of right fifth hammertoe, and an elevated blood pressure reading of 130/84 in November 1985.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment: "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2016); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, additional medical opinions should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Service Connection for Hips

In October 2012, the Board remanded this issue and requested that if any evidence indicated that the Veteran had a current bilateral hip disorder or persistent or recurrent hip symptoms, the Veteran should be afforded a VA orthopedic examination to determine whether he has a bilateral hip disorder and, if so, whether it is related to active service.  

Thereafter, newly obtained VA treatment records dated in September 2014 note the Veteran's ongoing complaints of hip pain and X-ray evidence of mild degenerative changes.  The Veteran underwent a VA examination in 2015; the examiner noted findings of limitation of motion in the hips and then stated that the Veteran had no history of ever being diagnosed with a hip disability.  The 2014 X-ray findings of arthritis were not acknowledged or explained by the VA examiner.  

The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2016).  See also Littke, supra; Green, supra.  A remand for another VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum opinions as to the etiology of the back disability, hammertoes, hypertension and hip disability from a qualified VA examiner.  The entire electronic claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

a. The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each diagnosed back disability had its onset in, or is otherwise related to, the Veteran's military service, to include the back complaints noted therein (including in 1976, 1977, 1981, 1984 and 1985.

b. The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that diagnosed hammertoes had their onset in, or are otherwise related to, the Veteran's military service, to include the foot complaints and May 1979 diagnosis noted therein. 

c. The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that diagnosed hypertension had their onset in, or are otherwise related to, the Veteran's military service, to include the elevated blood pressure reading of 130/84 noted in November 1985. 

d. The VA examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any hip disability diagnosed during the period of this appeal, including X-ray findings of arthritis noted in VA treatment records in 2014, had its onset in service or is otherwise causally related to service. 

The examiner should state a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Issue a statement of the case concerning the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302 (b) (2016).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


